DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/21 is being considered by the examiner.

Response to Amendment
This Office action is in response to amendment filed on 12/22/21.  Regarding the amendment, claims 1-13 are present for examination.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and its dependent claims, the record of prior art by itself or in combination with other references does not show a method for manufacturing a rotor of a rotary electric machine, comprising a stack of magnetic laminations (113) defining slots (4) in which bars (10) made from a first electrically conducting material are received, in which method a second electrically conducting material, different from the first, is injected using an injection machine, from a front of the laminations stack (113), the bars (10) being held at their rear end against pressure associated with injection by a positioning tool for retaining axially the bars (10) during the injection, the positioning tool passing through a cavity (200) used for forming a short-circuiting ring (130) at a rear of the laminations stack as recited in claim 1.

    PNG
    media_image1.png
    402
    493
    media_image1.png
    Greyscale

Regarding claim 6 and its dependent claims, the record of prior art by itself or in combination with other references does not show a method for manufacturing a rotor of a rotary electric machine, comprising a stack of magnetic laminations (113) defining slots (4) in which bars (10) made from a first electrically conducting material are received, in which method a second electrically conducting material, different from the first, is injected using an injection machine, from a front of the laminations stack (113), the bars (10) being held at their rear end against pressure associated with injection by a positioning tool  that passes through a cavity (200) used for forming a short-circuiting ring (130) at a rear of the laminations stack (113), the bars (10) lying flush with the the positioning tool comprising fingers (210) each having a slightly conical shape converging toward the laminations stack (113), the rotor comprising a ring (130) made from a conducting material, to come into contact with the positioning tool, the number of fingers (210) being lower than the number of bars (10) as recited in claim 6.

    PNG
    media_image2.png
    418
    508
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 12/22/21, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claim 1-13 has been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Regarding each of method claims 1-10, 12-13, the claims do not clearly recite method steps.  
Regarding product claim 11/1, while parent claim 1 first introduces the limitation “a stack of magnetic laminations” in line 2, “bars” in line 3, “a second electrically conducting material” in line 4, and “a short-circuiting ring” in the second from last line, claim 11 then recites “a stack of magnetic laminations” in line 3, “bars” in line 4, “a second material” in line 5, and “short-circuiting rings” in line 6 (emphasis added). It is unclear if the limitations refer to parent claim 1 or are additional elements to claim 1. It appears the proper antecedent basis (said stack, said bars, said second electrically conducting material, said short-circuiting ring) should be used to refer back to the previously recited elements.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandl et al. (US 10,476,361 B2) teaches the cage rotor (3) has a rotor core with a groove (6). The axial end (7,11) of the rotor core has a cast-short-circuit ring (8,110) of material (108), and a rod (9) that is arranged in the groove. The rod has a storage device (12) that is mounted in the groove by a deformable support (10). The storage device is connected with a storage unit (14) that is integral with the rotor core. The rotor core comprises a sheet that is arranged in the axial direction adjacent to a plate (15). The storage device is provided in a groove base (13) of the groove.
Hippen et al. (US 2015/0222164 A1) teaches a rotor of an electric machine is disclosed that resists expansion of the rotor components even at high rotational speed. The rotor includes first and second pluralities of laminations having slots to accept rotor bars. A support disk, also having slots, is placed between the laminations. The support disk, into which the rotor bars are slid, restrains the rotor bars from bending outwardly at high rotational speeds of the rotor. The rotor bars are further restrained at the ends by end rings, which have apertures into which ends of the rotor bars are placed. In some embodiments, containment rings are placed over axial extension of the end rings to prevent outward bowing at high speeds. In some embodiments, the rotor includes a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834